Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 13, 2019

The Court of Appeals hereby passes the following order:

A19A0822. JAY LAMB v. ROY L. NELMS, JR.

      This action began as a dispossessory proceeding in magistrate court, which
transferred the case to the superior court. Following a bench trial, the superior court
entered an order on April 20, 2018, in which it: (i) denied the defendant’s motions for
summary judgment and for reconsideration of an earlier order compelling the
payment of rent into the court registry; (ii) dismissed the defendant’s counterclaims
and demand for a jury trial; (iii) granted the plaintiff’s dispossessory warrant; and
(iv) entered judgment in the amount of $18,592 in favor of the plaintiff. On May 18,
2018, the defendant filed a notice of appeal directed to the Supreme Court, which
transferred the matter to this Court. We lack jurisdiction.
      A notice of appeal generally must be filed within 30 days of entry of the order
sought to be appealed. See OCGA § 5-6-38 (a). The underlying subject matter of an
appeal, however, controls over the relief sought in determining the proper appellate
procedure. Radio Sandy Springs, Inc. v. Allen Road Joint Venture, 311 Ga. App. 334,
335 (715 SE2d 752) (2011). The underlying subject matter here is a dispossessory
judgment. See id. Under OCGA § 44-7-56, appeals in dispossessory actions must
be filed within seven days of the date the judgment was entered. See Ray M. Wright,
Inc. v. Jones, 239 Ga. App. 521, 522-523 (521 SE2d 456) (1999). The proper and
timely filing of a notice of appeal is an absolute requirement to confer jurisdiction on
this Court. Id. at 523. The defendant’s notice of appeal is untimely, as it was filed
28 days after entry of the order sought to be appealed. Accordingly, this appeal is
hereby DISMISSED for lack of jurisdiction. See Radio Sandy Springs, Inc., 311 Ga.
App. at 335.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      02/13/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.